IN THE SUPREME COURT OF THE STATE OF DELAWARE

LAMMOTE ROBINSON, §
§ No. 3 54, 201 5
Defendant BeloW, §
Appellant, § Court BeloW--Superior Court
§ of the State of DelaWare
v. §
§ Cr. IDNo. 14080ll233
STATE OF DELAWARE, §
§
Plaintiff BeloW, §
Appellee. §

Submitted: February l9, 2016
Decided: February 23, 2016

0 R D E R

This 23“1 day of February 2016, the Court has considered the notice directing
the appellant to show cause why this appeal should not be dismissed for failure to
file the opening brief, the appellant’s letter in response to the notice, and the Clerk’s
letter advising the appellant that the brief must be filed on or before February 18,
2016, or the appeal would be dismissed. The appellant has not filed the opening
brief. His failure to file the brief is deemed to be his consent to the dismissal of this
appeal.

NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 29(b)

and 3(b)(2), that the appeal is DISMISSED.

BY THE COURT:

/§%( Qf/A,~U.,L/

Justice